
	

113 S363 RH: Geothermal Production Expansion Act of 2013
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 540
		113th CONGRESS2d Session
		S. 363
		[Report No. 113–709]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To expand geothermal production, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Geothermal Production Expansion Act of 2013.
		2.Noncompetitive leasing of adjoining areas for development of geothermal resourcesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the
			 end the following:
			
				(4)Adjoining land
					(A)DefinitionsIn this paragraph:
						(i)Fair market value per acreThe term fair market value per acre means a dollar amount per acre that—
							(I)except as provided in this clause, shall be equal to the market value per acre (taking into account
			 the determination under subparagraph (B)(iii) regarding a valid discovery
			 on the adjoining land) as determined by the Secretary under regulations
			 issued under this paragraph;
							(II)shall be determined by the Secretary with respect to a lease under this paragraph, by not later
			 than the end of the 180-day period beginning on the date the Secretary
			 receives an application for the lease; and
							(III)shall be not less than the greater of—
								(aa)4 times the median amount paid per acre for all land leased under this Act during the preceding
			 year; or
								(bb)$50.
								(ii)Industry standardsThe term industry standards means the standards by which a qualified geothermal professional assesses whether downhole or
			 flowing temperature measurements with indications of permeability are
			 sufficient to produce energy from geothermal resources, as determined
			 through flow or injection testing or measurement of lost circulation while
			 drilling.
						(iii)Qualified Federal landThe term qualified Federal land means land that is otherwise available for leasing under this Act.
						(iv)Qualified geothermal professionalThe term qualified geothermal professional means an individual who is an engineer or geoscientist in good professional standing with at least
			 5 years of experience in geothermal exploration, development, or project
			 assessment.
						(v)Qualified lesseeThe term qualified lessee means a person that may hold a geothermal lease under this Act (including applicable regulations).
						(vi)Valid discoveryThe term valid discovery means a discovery of a geothermal resource by a new or existing slim hole or production well, that
			 exhibits downhole or flowing temperature measurements with indications of
			 permeability that are sufficient to meet industry standards.
						(B)AuthorityAn area of qualified Federal land that adjoins other land for which a qualified lessee holds a
			 legal right to develop geothermal resources may be available for a
			 noncompetitive lease under this section to the qualified lessee at the
			 fair market value per acre, if—
						(i)the area of qualified Federal land—
							(I)consists of not less than 1 acre and not more than 640 acres; and
							(II)is not already leased under this Act or nominated to be leased under subsection (a);
							(ii)the qualified lessee has not previously received a noncompetitive lease under this paragraph in
			 connection with the valid discovery for which data has been submitted
			 under clause (iii)(I); and
						(iii)sufficient geological and other technical data prepared by a qualified geothermal professional has
			 been submitted by the qualified lessee to the applicable Federal land
			 management agency that would lead individuals who are experienced in the
			 subject matter to believe that—
							(I)there is a valid discovery of geothermal resources on the land for which the qualified lessee holds
			 the legal right to develop geothermal resources; and
							(II)that thermal feature extends into the adjoining areas.
							(C)Determination of fair market value
						(i)In generalThe Secretary shall—
							(I)publish a notice of any request to lease land under this paragraph;
							(II)determine fair market value for purposes of this paragraph in accordance with procedures for making
			 those determinations that are established by regulations issued by the
			 Secretary;
							(III)provide to a qualified lessee and publish, with an opportunity for public comment for a period of
			 30 days, any proposed determination under this subparagraph of the fair
			 market value of an area that the qualified lessee seeks to lease under
			 this paragraph; and
							(IV)provide to the qualified lessee and any adversely affected party the opportunity to appeal the
			 final determination of fair market value in an administrative proceeding
			 before the applicable Federal land management agency, in accordance with
			 applicable law (including regulations).
							(ii)Limitation on nominationAfter publication of a notice of request to lease land under this paragraph, the Secretary may not
			 accept under subsection (a) any nomination of the land for leasing unless
			 the request has been denied or withdrawn.
						(iii)Annual rentalFor purposes of section 5(a)(3), a lease awarded under this paragraph shall be considered a lease
			 awarded in a competitive lease sale.
						(D)RegulationsNot later than 270 days after the date of enactment of the Geothermal Production Expansion Act of 2013, the Secretary shall issue regulations to carry out this paragraph..
		
	
		December 22, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
